                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00121-CMA-SKC

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.   12934 WEST ILIFF AVENUE, LAKEWOOD, COLORADO,
2.   $12,903.00 IN UNITED STATES CURRENCY,
3.   2014 BMW 535I, VIN: WBA5B3C56ED538319,
4.   9879 JASPER STREET, COMMERCE CITY, COLORADO,
5.   19733 EAST IDA CIRCLE, AURORA, COLORADO,
6.   22683 EAST ALAMO PLACE, AURORA, COLORADO,

           Defendants.
______________________________________________________________________

    FINAL ORDER OF FORFEITURE FOR CERTAIN DEFENDANT PROPERTY
______________________________________________________________________

       THIS MATTER comes before the Court on the United States= Unopposed Motion

for Final Order of Forfeiture for Certain Defendant Property (Doc. # 96), the Court

having reviewed said Motion FINDS:

          •   The United States commenced this civil forfeiture action pursuant to 21

              U.S.C. § 881. (Doc. 25);

          •   The facts and verifications as set forth in the Verified Complaint provide

              probable cause and an ample basis by a preponderance of the evidence

              for a final judgment and order of forfeiture as to the following defendant

              asset:




                                             1
         a. $62,500.00 in United States currency, in lieu of defendant 22683

             East Alamo Place

  •   All known interested parties have been provided an opportunity to

      respond, and that publication has been effected as required by Rule G(4)

      of the Supplemental Rules for Admiralty or Maritime Claims and Asset

      Forfeiture Actions. (Docs. 45 and 78);

  •   The United States and claimant Qiang Sheng Xu have reached a

      settlement resolving claimants’ interest and all issues in dispute as to the

      following defendant property:

         a. $62,500.00 in United States currency, in lieu of defendant 22683

             East Alamo Place;

  •   No other claims to this defendant asset have been filed.

IT IS THEREFORE ORDERED:

  •   The United States shall have full and legal title to the following defendant

      asset and may dispose of the asset in accordance with law and in

      accordance with the terms and provisions of the parties’ Settlement

      Agreement:

         a. $62,500.00 in United States currency, in lieu of defendant 22683

             East Alamo Place;

  •   The Clerk of the Court is directed to enter Judgment; and




                                      2
  •   A Certificate of Reasonable Cause, which this Order constitutes, is

      granted as to the defendant asset, pursuant to 28 U.S.C. ' 2465.

DATED: March 1, 2021


                                        BY THE COURT:


                                        __________________________
                                        CHRISTINE M. ARGUELLO
                                        United States District Judge




                                    3
